DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the hub" in line 9.  There is insufficient antecedent basis for this limitation in the claim.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0274198 A1) in view of Shimizu et al. (US 6,543,569 B1).
For claim 11, Sato discloses a steering system 1 for a vehicle (page 2, paragraph [0034]) comprising: 
a pinion shaft 33 [which is in engagement with a toothed rack 24] (page 3, paragraph [0043]) and [which is rotatably supported in a fixed bearing 33K (page 3, paragraph [0055], wherein the fixed bearing is fixed to the pinion shaft 33 by a lock nut 36) and in a movable bearing 33J (wherein the bearing 33J is movable rotationally)] (page 3, paragraph [0051] and page 3, paragraph [0053]); and 
an electric servo motor 30 [configured to produce a supporting servo torque and to drive the pinion shaft] (page 3, paragraph [0050]), 
 [wherein the fixed bearing includes an inner ring that is axially supported at an end side by a hub 33H] (page 3, paragraph [0052]), [which is positioned on the pinion shaft and which is a carrier of a worm wheel 34] (page 3, paragraph [0057]), but does not explicitly disclose
wherein both the fixed bearing and the movable bearing of the pinion shaft are received in a common steering housing which is constructed in one piece.
Shimizu et al. discloses [a housing 41 with a torque limiter 90, geared reduction mechanism 110, pinion shaft 131, and second rack-and-pinion mechanism 132 housed therein] (fig. 5, col. 9, lines 37 – 41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the one piece steering housing concept of 
For claim 12, Sato modified as above discloses the steering system wherein a screw 32 [is arranged in the common steering housing which also receives the fixed bearing and the movable bearing of the pinion shaft] (in view of the modification above, figs. 5 and 6 of Shimizu et al.), [the screw being driven by the servo motor and meshing with the worm wheel, which is connected to the pinion shaft] (page 4, paragraph [0059]). 
For claim 14, Sato modified as above discloses the steering system [wherein the fixed bearing is arranged at a first side of the pinion shaft facing toward the worm wheel and the movable bearing is arranged at a second side of the pinion shaft facing away from the worm wheel] (fig. 3).
For claim 15, Sato modified as above discloses the steering system [wherein the inner ring of the fixed bearing is axially supported at an opposite end side on a shaft projection 36 of the pinion shaft] (page 3, paragraph [0052], the inner ring interposed between a hub 33H and a lock nut 36 of the assist side pinion shaft 33).
For claim 16, Sato modified as above discloses the steering system [wherein the fixed bearing includes an outer ring having two end sides, the outer ring being axially supported at the two end sides directly or indirectly on the steering housing] (fig. 3, page 3, paragraph [0052]).
For claim 17, Sato modified as above discloses the steering system [wherein a first end side of the two end sides of the outer ring is supported on a securing ring (circlip C) that is inserted into an inner groove on the steering housing] (fig. 3).
For claim 18, Sato modified as above discloses the steering system [wherein the pinion shaft has a pinion shaft end side, and the steering housing is constructed so as to be open .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0274198 A1) in view of Shimizu et al. (US 6,543,569 B1), and further in view of Shiino et al. (US 2005/0257992 A1).
For claim 13, Sato modified as above discloses the steering system wherein a servo housing of the servo motor is connected to the steering housing in a transition between a motor shaft of the servo motor and the screw which meshes with the worm wheel.
Shiino et al. discloses a motor 121 housed within a first motor housing 120] (fig. 4, page 2, paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the motor housing of Shiino et al. with the steering system of Sato modified as above to allow for a protective layer for the electric motor reducing overall exposure to debris and moisture, thus reducing overall replacement costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2012/0233860) in view of Sato (US 2015/0274198 A1).
.For claim 19, Yoneda et al. discloses [a method for assembling a steering system for a vehicle] (figs. 5a-5c), the method comprising: 
[inserting a movable bearing 61 into a common steering housing 51 that is constructed in one piece] (page 8, paragraph [0139], the first bearing attaching step may optionally be performed before the first stopper ring attaching step or the second bearing attaching step); 
[subsequent to inserting the moving bearing, pushing a fixed bearing 62 onto a pinion shaft] (page 8, paragraph [0138]); 

[after inserting the pinion shaft, inserting a securing ring 164 for fixing the fixed bearing] (page 8, paragraph [0142]); and 
[wherein the pinion shaft is configured to be driven by an electric servo motor that is configured to produce a supporting servo torque] (page 9, paragraph [0147], via worm shaft 45 and worm 46), 
[fitting a worm wheel 47 onto the pinion shaft such that the hub axially supports an inner ring of the fixed bearing at an end side] (figs. 7 and 8, page, paragraph [0144]), but does not explicitly disclose 
the worm wheel with a hub.
Sato discloses an assisting unit 5 comprising [a hub 33H integrally formed with a worm wheel 34] (page 3, paragraph [0057]); a pinion shaft 33, [wherein the hub 33H axially supports an inner ring of a fixed bearing at an end side] (fig. 3, page 3, paragraph [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hub being integrally formed with a worm wheel as taught by Sato with the steering system of Yoneda et al. to allow for separate replacement of either the hub or the worm wheel, thus reducing overall replacement costs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170341680, US-20160280253 – steering assist mechanism comprising pinon, bearings, and rack
US-20140216183, US-20140109702
 - steering assist mechanism comprising pinon, bearings, rack, and common housing
US-20130248278 – worm shaft/screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611